Citation Nr: 1700010	
Decision Date: 01/03/17    Archive Date: 01/13/17

DOCKET NO.  13-00 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to accrued benefits, to include the matter of the appellant's status as a child of the Veteran.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel 



INTRODUCTION

The Veteran had active service from August 1940 to October 1945.  He died in June 2008.  The record reflects the Veteran's spouse is also deceased and the appellant is the only child of the Veteran.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 decision by the Department of Veterans Affairs (VA) Regional Office and Insurance Center in Philadelphia, Pennsylvania which denied the appellant's claim for accrued benefits.  Jurisdiction rests with the Regional Office in New York, New York, in which the appellant resides and from which the appeal was certified to the Board.  

Since the issuance of the December 2012 statement of the case, additional evidence has been associated with the record in the form of a May 2008 letter and resident billing report from the Palm Beach Home for Adults, which was received by VA in January 2016.  The appellant did not waive review of the evidence by the agency of original jurisdiction.  See 38 C.F.R. § 20.1304 (c) (2015).  Nevertheless, these records are duplicative of evidence previously associated with the claim file in June 2008.  Consequently, the Board finds that remand to the agency of original jurisdiction for a supplemental statement of the case reflecting consideration of this evidence is not warranted.  See 38 C.F.R. §§ 19.31, 19.37, 20.1304 (2015).


FINDINGS OF FACT

1.  A February 2008 rating decision, issued in August 2008, awarded the Veteran entitlement to nonservice-connected pension effective January 9, 2008, to be paid effective from February 1, 2008, and established entitlement to special monthly pension based on the need for aid and attendance effective January 9, 2008.

2.  The Veteran died in June 2008 prior to payment of the benefits awarded in the February 2008 rating decision, but which was issued in August 2008, after his death.

3.  In a September 2008 statement, the appellant notified VA that her father was deceased and that she was returning the Veteran's benefit check unopened.  

4.  In May 2009, the appellant filed a VA Form 21-601, Application for Accrued Amounts Due a Deceased beneficiary.

5.  The appellant does not satisfy the statutory definition of "child" under the governing statute to be eligible for the payment of accrued benefits, and payment of accrued benefits to the estate of the Veteran is not authorized by law.

6.  The appellant did not demonstrate she paid expenses for the last sickness and burial of the Veteran.


CONCLUSION OF LAW

As the appellant lacks legal entitlement to payment of accrued benefits, and reimbursement for the expense of last sickness and burial is not warranted, the appeal is without legal merit.  38 U.S.C.A. §§ 101 (4)(A), 5121 (West 2014); 38 C.F.R. §§ 3.59 (a), 3.250, 3.1000, 3.1003 (2015); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

Here, however, the notification and assistance provisions are not applicable, as the claim cannot be substantiated as a matter of law.  See Sabonis, 6 Vet. App. at 430; VAOPGCPREC 5 2004 (June 23, 2004) (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).

Specifically, as discussed in more detail below, the pertinent facts regarding the appellant's relationship to the Veteran and eligibility to be considered a dependent "child" of the Veteran are not in dispute; instead, resolution of the claim is dependent on interpretation of the applicable laws and regulations pertaining to entitlement to accrued benefits.  Additionally, the appellant has not reported paying any of the expenses for the last sickness and burial of the Veteran.  Thus, based on undisputed fact, the Board must find that the appellant cannot establish legal status as a beneficiary entitled to accrued benefits under 38 U.S.C.A. § 5121 as a matter of law.  As such, VCAA notice or additional development is not required as the issue presented is solely one of statutory interpretation and the claim is barred as a matter of law.  See Smith v. Gober, 14 Vet. App. 227, 231-232 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002).  See also 38 C.F.R. § 3.159 (b)(3)(ii) (VCAA notice not required when, as a matter of law, entitlement to the benefit claimed cannot be established); 38 C.F.R. § 3.159 (d)(3) (VA will refrain from or discontinue assistance with regard to a claim requesting a benefit to which the claimant is not entitled as a matter of law).

The Board further observes that an informal hearing presentation from the Veteran's representative is not of record.  However, as the appellant is not prejudiced by a lack of an informal hearing presentation as her disagreement and contentions with regard to the claim are clearly articulated by other statements from her representative and herself.  See 38 C.F.R. § 3.103 (2015).  Moreover, as noted above, this claim cannot be established as a matter of law, thus, the Board finds that the due process irregularity also resulted in no prejudice to the appellant.  


II.  Merits of the Claim

The law provides for payment of certain accrued benefits upon death of a beneficiary.  38 U.S.C.A. § 5121 (West 2014).  Periodic monetary benefits under laws administered by the Secretary to which an individual was entitled at death under existing ratings or decisions or those based on evidence in the file at date of death and due and unpaid, shall, upon the death of a veteran, be paid to the living person first listed below:  (A) the veteran's spouse; (B) the veteran's children (in equal shares); (C) the veteran's dependent parents (in equal shares).  38 U.S.C. § 5121 (a), 5121(a)(2) (West 2014); 38 C.F.R. § 3.1000 (a) (2015).  In all other cases, only so much of the accrued benefits may be paid as may be necessary to reimburse the person who bore the expense of last sickness and burial.  38 U.S.C.A. § 5121 (a)(6). 

Applications for accrued benefits must be filed within one year after the date of death, which has been met in this case.  See 38 U.S.C.A. § 5121 (c); 38 C.F.R. § 3.1000 (c).  

The definition of "children" in section 5121 is not the commonly understood definition, but rather, "child" is expressly defined in 38 U.S.C. § 101 (4)(A) as a person who is unmarried and (1) under the age of 18; or (2) became permanently incapable of self-support before the age of 18; or (3) under the age of 23 and pursuing a course of instruction at an approved educational institution.  See 38 U.S.C.A. § 101 (4)(A) (West 2014); 38 C.F.R. § 3.57 (2015); Burris v. Principi, 15 Vet. App. 348, 352-53 (2001); Nolan v. Nicholson, 20 Vet. App. 340 (2006).

A February 2008 rating decision awarded the Veteran entitlement to nonservice connected pension and entitlement to special monthly pension based on the need for aid and attendance was established effective January 9, 2008.  By letter dated August 25, 2008, the Veteran was notified of the February2008 rating decision that pension benefits had been awarded in the amount of $1,507.00, with payment effective February 1, 2008, and entitlement to special monthly pension based on the need for aid and attendance was established effective January 9, 2008. 

Unfortunately, the Veteran died in June 2008, prior to payment of the benefits awarded.  In a September 2008 statement, the appellant notified VA that her father was deceased and that she was returning the Veteran's benefit check unopened.  In May 2009, the appellant filed a VA Form 21-601, Application for Accrued Amounts Due a Deceased beneficiary and indicated that Veteran did not have a surviving parent or spouse and reported that she was the only child of the Veteran.  In the May 2009 application for benefits, the appellant also indicated that the Veteran owed property taxes of $2,286.00.

As noted above, a February 2008 rating decision, issued in August 2008, awarded the Veteran pension benefits and established entitlement to special monthly pension.  As the rating decision was issued subsequent to the Veteran's death he did not receive any payments although the effective dates established was prior to his death.  The type of benefits which had been awarded to the Veteran are considered periodic monetary benefits under the provisions 38 U.S.C.A. § 5121.  See Nolan v. Nicholson, 20 Vet. App. 340 (2006).  Thus, it is undisputed that when he died the Veteran was owed benefits as the effective date for the award and establishment of the benefits was prior to his death.  The question before the Board is whether those funds may now legally be paid to the Veteran's estate or to his survivors.

An eligible survivor is entitled to receive the full amount of benefits due and unpaid under 38 U.S.C.A. § 5121.  However, in order to be eligible for accrued benefits, the claimant must qualify as a member of one of the statutorily enumerated categories of recipients.  See Burris, 15 Vet. App. at 352-53 (concluding that 70-year-old appellant was ineligible for accrued benefits because he did not satisfy statutory definition of "child" in 38 U.S.C. § 101 (4)(A)); Marlow v. West, 12 Vet. App. 548, 551 (1999) (noting that section 5121(a) limits qualifying survivors to the deceased veteran's spouse, child or dependent parents). 

Upon consideration of whether the appellant is eligible to receive benefits under 38 U.S.C.A. § 5121, the Board finds that she is not. 

The appellant does not contend, nor does the evidence reflect, that she is under the age of 18, that she became permanently incapable of self-support before the age of 18, or that she is under the age of 23 and is pursuing a course of instruction at an educational institution.  Thus, the appellant cannot be deemed an eligible survivor under 38 U.S.C.A. § 5121 because she does not meet the statutory definition of "child" under 38 U.S.C.A. § 101 (4)(A) to be eligible for the payment of accrued benefits. 

The appellant has argued legal entitlement to accrued benefits on behalf of the estate of the Veteran and that the Veteran would have received such benefits if his claim was timely adjudicated.  In support of such, the appellant submitted a May 2009 county tax assessor's letter stating the Veteran owed $2,268 in delinquent property taxes and also provided a May 2008 statement and resident billing report dated from February 2008 to May 2008 for the Veteran from the Palm Beach Home for Adults.  However, as the Veteran died prior to receiving payment of pension and special monthly compensation benefits from VA, this payment cannot be part of the estate.  See Wilkes v. Principi, 16 Vet. App. 237, 242-43 (2002).  In Wilkes v. Principi, the United States Court of Appeals for Veterans Claims (Court) affirmed a Board decision which found that a veteran's estate was not eligible to receive accrued benefits under 38 U.S.C.A. § 5121.  Id.  The Court noted that, in an October 1997 advisory opinion, VA General Counsel interpreted that accrued benefits were not payable to the Veteran's estate under this regulation because the estate does not fall within the class of individuals eligible to receive accrued benefits listed within it.  Id. at 240; see also VAOPGCADV 31-91, citing VAOPGCPREC 22-92.  The Court determined, in Wilkes, that the funds at issue in that case were accrued benefits under 38 U.S.C.A. § 5121 and noted that the legislative history of 38 U.S.C.A. §§ 5121 and 5122 reveal that Congress intended that payments directed to a payee after his or her death be payable under 38 U.S.C.A. § 5121 rather than under 38 U.S.C.A. § 5122.  Wilkes at 242.  The Court cited the report of the Senate Committee on Veterans' Affairs, stating, "A person may die before receiving his first payment under an approved award covering a retroactive period of entitlement.  Such accrued amounts . . . are payable . . . in accordance with [the predecessor of 38 U.S.C.A. § 5121 (a)] to the surviving spouse, child or children, dependent mother or father, or the person who bore the expenses of the last illness and burial."  S. Rep. No. 227 (1953), reprinted in 1953 U.S.C.C.A.N. 1665, 1666.

Accordingly, the Board finds that accrued benefits are payable in this case only to an eligible survivor under 38 U.S.C.A. § 5121.  The estate of a deceased Veteran simply does not fall within the class of individuals eligible to receive accrued benefits under section 5122.  See Wilkes, supra.  Furthermore, the deceased Veteran's estate does not fall under any specified category of payees for accrued benefits under 38 U.S.C.A. § 5121 and 38 C.F.R. § 3.1000 (a)(1)-(4).  Additionally, as to the argument that the adjudication of the Veteran's claim was not timely, the length of time to decide a case is not a factor in determining whether accrued benefits may be paid.  For these reasons, the Board finds that the Veteran's estate is not eligible to receive accrued benefits under 38 U.S.C.A. § 5121. 

The Board has also considered whether reimbursement of expenses paid for last sickness and burial is warranted under 38 U.S.C.A. § 5121 (a)(6).  However, the appellant has not reported paying any of the expenses related to the last sickness and burial of the Veteran.  Specifically, in her January 2013 VA Form 9, substantive appeal, the appellant stated she had never asked to be reimbursed by VA for any monies she paid out of pocket.  Because the appellant did not demonstrate expenses related to the last sickness and burial of the Veteran, paid by the appellant, the Board finds that reimbursement for such expenses is not warranted under 38 U.S.C.A. § 5121 (a)(6). 

The Board has also considered the applicability of 38 C.F.R. § 3.1001, which allows for payment to the Veteran's children regardless of age or marital status, but notes that the benefits in question were not reduced because of hospital treatment or institutional or domiciliary care by the Department of Veterans Affairs.  As such, the accrued benefits do not fall within the domain of benefits payable to the Veteran's children under 38 U.S.C.A. § 3.1001 (2015).

In so finding, the Board acknowledges that the circumstances resulting in a lack of payment of benefits to the Veteran prior to his death are regrettable.  However, the Board is bound by the applicable law and regulations as written.  See 38 U.S.C.A. § 7104 (c) (West 2014).  Payment to the appellant as a surviving beneficiary, or to the estate of the deceased Veteran, is not authorized under 38 U.S.C.A. § 5121 as discussed above.  Moreover, there is no other avenue pursuant to which the Board can legally award the appellant the payment of monies due but not paid at the time of death of the Veteran.  For these reasons, the Board finds that the appeal must be denied as a matter of law. 

The Board simply has no authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104 (West 2014); see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994); Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992), citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990) (holding that no equities, no matter how compelling, can create a right to payment of the United States Treasury which has not been provided for by Congress).


ORDER

The claim of entitlement to accrued benefits, to include the matter of the appellant's status as a child of the Veteran, is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


